COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 2-09-042-CR


JAMES CARROLL FRANKLIN                                            APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE

                                    ----------

              FROM THE 271 ST DISTRICT COURT OF WISE COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                    ----------
      We have considered “Appellant’s Motion To Dismiss Appeal.”           The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See id.; Tex.

R. App. P. 43.2(f).

                                                 PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 16, 2009


      1
          … See Tex. R. App. P. 47.4.